Citation Nr: 0839869	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 24, 2002, for 
the grant of a 20 percent evaluation for the service-
connected right talus fracture residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision review officer 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which granted an 
increased evaluation, effective in May 2002.  The veteran 
perfected an appeal with respect to the effective date.  In 
September 2007, the Board remanded the claim for due process 
considerations.  


FINDINGS OF FACT

1.  The veteran applied for an increased evaluation for his 
service-connected foot disability in October 1985 and 
November 1988.  The claims were denied by rating decisions in 
January 1986 and November 1988.  The veteran did not appeal 
these decisions.

2.  The veteran's informal application for an increased 
evaluation for his service-connected right foot disability 
was received on May 24, 2002.

3.  There was no communication by the veteran or a duly 
appointed representative after November 1988 and prior to May 
24, 2002 indicating an intent to apply for an increase in 
benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to May 24, 2002 for 
the grant of a 20 percent evaluation for the service-
connected right talus fracture residuals have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2007, the Appeals 
Management Center (AMC) satisfied the duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the notice informed the 
veteran of information and evidence necessary to substantiate 
his claim for an earlier effective date.  It also described 
the relative burdens of VA and the veteran, relating the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.  

Although this notice was delivered after the initial denial 
of the claim, the AMC subsequently readjudicated the claim 
based on all the evidence in the September 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The duty to assist has 
been fulfilled.

Earlier Effective Dates

Service connection for residuals of a right talus fracture 
was granted by rating decision in March 1979.  In May 2002, 
the veteran sought an increased evaluation for his 
disability.  Though denied in October 2002, an increase to 20 
percent was granted during the course of the appeal, and an 
effective date of May 24, 2002 was established, as the date 
of receipt of the veteran's claim for an increase.  The 
veteran filed a timely appeal with respect to the effective 
date.  He argues that he has suffered with significant pain 
and swelling in his right foot since around 1992 and his 
increase should date back at least until then. 

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Id. at 200.

In this case, service connection was established for the 
right foot disability in March 1979 and assigned a 
noncompensable disability evaluation based on the medical 
evidence.  The veteran applied for increases in October 1985 
and November 1988. The noncompensable rating was continued in 
rating decisions promulgated in January 1986 and November 
1988 respectively.  The veteran did not appeal these ratings.

On May 24, 2002, the RO received the veteran's VA Form VA 
Form 21-4138, Statement in Support of Claim, indicating his 
desire for an increased rating for his service-connected 
disability.  With this correspondence, he included numerous 
lay statements attesting to the history of his foot 
disability.  In August 2002, in conjunction with the 
veteran's claim, the RO requested VA outpatient clinical 
records from June 2001 forward.  In September 2002, a 
negative reply was received.  

The veteran subsequently underwent two VA examinations.  
Additionally, outpatient clinical records dated from 
September 2002 to June 2003 were added to the file.  In the 
July 2003 statement of the case, the veteran's disability 
rating was increased to 20 percent, effective the date his 
claim for an increase was received.

A thorough review of the record demonstrates that there was 
no evidence submitted between the veteran's November 1988 
denial of an increase and his May 2002 claim.  To be clear, 
until the veteran's May 2002 correspondence, the RO had 
received no statements from the veteran, no clinical records, 
nor any other evidence.  A request for medical evidence 
predating the veteran's claim was returned with a negative 
reply.  In short, no evidence having been received, there is 
nothing that could have been construed as a claim for an 
increase.  As the effective date of an increase shall not be 
earlier than the date of receipt of the application thereof, 
an effective date prior to May 24, 2002 is not warranted.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to May 24, 2002 for 
the grant of a 20 percent evaluation for the service-
connected right talus fracture residuals is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


